 FIRST NATIONAL BANK OF NEW SMYRNA BEACHFirst National Bank of New Smyrna Beach and Office& Professional Employees International Union,AFL-CIO,LocalNo. 73. Case 12-CA-5854August 6, 1973DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOUpon a charge filed on November 8, 1973, andamended January 15, 1973, by Office & ProfessionalEmployees International Union, AFL-CIO, LocalNo. 73, herein called the Union, and duly served onFirstNationalBankof New Smyrna Beach, hereincalled the Respondent, the General Counsel of theNational Labor Relations Board, by the Regional Di-rector for Region 12, issued a complaint and notice ofhearing on January 17, 1973, against Respondent al-legingthat Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and (5) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an Administrative LawJudge were duly served on the parties to this proceed-ing.With respect to the unfair labor practices, the com-plaintallegesin substance that on May 17, 1972, fol-lowing a Board election in Case 12-RC-4038, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about October 27, 1972, andat all timesthereaf-ter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnJanuary 24, 1973, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On January 31, 1973, the General Counsel, bycounsel, filed with the Regional Director a motion tostrike portions of Respondent's answer and motionfor summary judgment, and on that date, the Region-alDirector for Region 12 issued an order referring themotion to the Board for ruling and postponing thehearing indefinitely. The Board, on February 15,1973, issued an order transferring proceeding to the'Official notice is taken of the record in the representation proceeding,Case 12-RC-4038,as the term "record"isdefined in Secs 102 68 and 10269(f) of theBoard's Rules and Regulations,Series 8,as amended SeeLTVElecirosystemr, Inc,166 NLRB 938, enfd 338 F 2d 683 (C A 4, 1968),Golden AgeBeverageCo,167 NLRB 151, enfd 415 F 2d 26 (C A 5, 1969),Intertype Co v Penello,269 F Supp 573 (D C Va , 1967),Follett Corp,164NLRB 378, enfd 397 F 2d 91 (C A 7, 1968), Sec 9(d) of the NLRA281Board and notice to show cause why the GeneralCounsel's motion should not be granted. The Respon-dent filed a response to the notice to show cause, andthe Charging Party filed a reply thereto. Thereafter,onMarch 22, 1973, the Board denied GeneralCounsel'sMotion for Summary Judgment and re-manded the proceedings to the Regional Director forRegion 12 for the purposes of holding a hearing andto issue a notice thereof. The Board further directedthat upon conclusion of the hearing the Administra-tive Law Judge should prepare and serve upon theparties his Decision, with the provisions of Section102.46 of the Board's Rules and Regulations to beapplicable thereafter. On April 13, 1973, the Respon-dent, Charging Party, and the counsel for the GeneralCounsel entered into a stipulation in lieu of going tohearing, and the Regional Director for Region 12transferred the case to the Board for ruling and post-poned the hearing indefinitely. Subsequently, on May18, 1973, the Board issued an order approving thestipulation and making it a part of the record herein,transferring the proceeding to the Board, and grantingthe parties leave to file briefs with the Board. TheGeneral Counsel thereafter filed a brief with theBoard requesting that it find Respondent has violatedSection 8(a)(5) and that the bargaining period be ex-tended in accord with established Board policy.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is a banking corporation dulyorganized under the laws of the State of Florida andthe United States and is engaged in a general bankingbusiness.During the past 12 months, Respondentreceived gross income in excess of $500,000; it holdsUnited States Government securities valued in excessof $2 million; and has outstanding loans to personsoutside the State of Florida in excess of $500,000.During the same period, Respondent received interestin excess of $100,000 from United States Governmentagencies and income in excess of $50,000 fromout-of-state loans.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert205 NLRB No. 63 282jurisdiction herein.DECISIONS OF NATIONAL LABOR RELATIONS BOARDIITHE LABORORGANIZATION INVOLVEDOffice&ProfessionalEmployeesInternationalUnion, AFL-CIO, Local No. 73, is alabor organiza-tion within the meaning of Section2(5) of the Act.IliTHE UNFAIRLABORPRACTICESA. TheRepresentationProceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All employees employed by Respondent at itsbank located at 401 South Dixie Freeway, NewSmyrna Beach, Florida;' but excluding guardsand supervisors as defined in the Act.2.ThecertificationOn April 12, 1972, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 12, designated the Union as theirrepresentative for the purposes of collective bargain-ing with the Respondent. The Union was certified asthe exclusive representative of said unit on May 17,1972, and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a) ofthe Act.B.Respondent'sRefusal ToBargainFollowing the Union'scertification,Respondentand the Union met in negotiations commencing onJune22, 1972,and on various occasions thereafterincludingJuly 6,20, August 8, and September6, 1972,to achieve a collective-bargaining agreement coveringhours and terms and conditions of employment ofemployees in the appropriate unit.Contract termswere not completely agreed to although no impassewas reached.On August25, 1972,pursuant to chargesduly filed,a consolidated complaint was issued in Cases 12-CA-5001 and 12-CA-5657,alleging Respondent en-gaged in certain unfair labor practices within themeaning of Section 8(a)(1), (3), and(4) of the Act.3 On2This isRespondent's sole locationFirst National Bank of New SmyrnaBeach,204 NLRB No IIOctober 27, 1972, Respondent's attorney, Harrison C.Thompson, Jr., notified the Union that Respondentwas discontinuing negotiations,as follows:This will confirm our telephone conversation oftoday concerning the referenced matter.As I informed you, under the circumstances, theemployer feels that a continuation of the negotia-tions at this time would serve no useful purpose.Respondent's position was that it could not engage, orcontinue to engage,in collective bargaining with theUnion while the unfair labor practice allegations inthe above cases were pending before the Board. Pur-suant to this position,no collective-bargaining ses-sions were held after about September 6, 1972. TheUnion did not acquiesce in Respondent's suspensionof bargaining.It is well settled that the pendency of unfair laborpractice charges or proceedings against an employerdo not relieve it of itsdutyto bargain with the unionfiling those charges and that a refusal to bargain be-cause of pending charges constitutes bad-faith bar-gaining on the employer's part.4It is stipulated thatthis was the Respondent's ground for refusal, and nobasis has been advanced as to why this principle isinapplicable here.Accordingly,we find that the Respondent has,since October27, 1972,and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit and that,by such refusal,Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and (1) of theAct.IVTHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.7A hearingwas held andon December29, 1972, Administrative LawJudge John P von Rohr issued his Decision finding the unfair labor practicesalleged TheBoard on June13, 1973, adoptedhis Decision but did not passon his finding of an 8(a)(4) violation204 NLRB No 114Rauland Divisionof Zenith Radio Corporation,187 N LRB785, and casescited in fn I therein FIRST NATIONAL BANK OF NEW SMYRNA BEACH283V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) and (5) of the Act, we shall orderthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the policiesof the Act.It has been found that the Respondent has refusedin good faith to bargain collectively with the Union asthe exclusive representative of the employees in theappropriate unit described herein. It will therefore beordered that the Respondent bargain collectively,upon request, with the Union as the exclusive repre-sentative of the employees in the appropriate unit,and, if an understanding is reached, embody suchunderstanding in a signed agreement.The General Counsel has requested an extension ofthe certification year consistent withMar-Jac PoultryCompany, Inc.,136 NLRB 785. As we assess the viola-tion found here, we conclude that a general bargain-ing order is the appropriate remedy, rather than aspecific extension of the certification year.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.First National Bank of New Smyrna Beach is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Office & Professional Employees InternationalUnion, AFL-CIO, Local No. 73, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.All employees employed by Respondent at itsbank located at 401 South Dixie Freeway, New Smyr-na Beach, Florida; but excluding guards and supervi-sorsasdefined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Since May 17, 1972, the above-named labor or-ganization has been and now is the certified and ex-clusiverepresentativeofallemployees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about October 27, 1972, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of the Re-spondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, First Na-tionalBank of New Smyrna Beach, Florida, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment, with Office & Professional Em-ployees International Union, AFL-CIO, Local No.73, as the exclusive bargaining representative of itsemployees in the following appropriate unit:All employees employed by Respondent at itsbank located at 401 South Dixie Freeway, NewSmyrna Beach, Florida; but excluding guardsand supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the rights guar-anteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its New Smyrna Beach, Florida, bankcopies of the attached notice marked "Appendix." 5Copies of said notice, on forms provided by the Re-gional Director for Region 12, after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices5 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " 284DECISIONS OFNATIONALLABOR RELATIONS BOARDto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 12, inwriting within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to bargain collectively con-cerningrates of pay,wages, hours, and otherterms and conditions of employment with Office& ProfessionalEmployeesInternational Union,AFL-CIO, Local No. 73, as theexclusive repre-sentative of the employees in the bargaining unitdescribed below.WE WILL NOTin any like or related manner in-terfere with,restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection7 of the Act.WE WILL,upon request,bargain with the above-named Union,as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All employees employed by Respondent at itsbank located at 401 South Dixie Freeway, NewSmyrna Beach, Florida; but excluding guardsand supervisors as defined in the Act.FIRST NATIONAL BANK OFNEW SMYRNA BEACH(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Room 706, Federal Office Build-ing, 500 Zack Street, P.O. Box 3322, Tampa, Florida33602, Telephone 813-228-7711, ext. 227.